Title: Constitutional Convention. Remarks on Signing the Constitution, [17 September 1787]
From: Hamilton, Alexander
To: 



[Philadelphia, September 17, 1787]

Mr. Hamilton expressed his anxiety that every member should sign. A few characters of consequence, by opposing or even refusing to sign the Constitution, might do infinite mischief by kindling the latent sparks which lurk under an enthusiasm in favor of the Convention which may soon subside. No man’s ideas were more remote from the plan than his were known to be; but is it possible to deliberate between anarchy and Convulsion on one side, and the chance of good to be expected from the plan on the other.
